UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transaction period from to Commission file number 333-62216 HEALTH DISCOVERY CORPORATION (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization) 74-3002154 (IRS Employer Identification No.) 2 East Bryan Street Suite 610 Savannah, Georgia 31401 (Address of principal executive offices) 912-443-1987 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since the last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer o Non-Accelerated Filer o (do not check if a smaller reporting company) Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of stock, as of the latest practicable date: Class: Outstanding as of August 15, 2011 Common Stock, no par value Series A Preferred Stock 0 Series B Preferred Stock TABLE OF CONTENTS PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Financial Statements 1 Balance Sheets 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to Financial Statements 4 Item 2. Managements's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. [Removed and Reserved] 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURES 16 PART I — FINANCIAL INFORMATION Item 1.Financial Statements HEALTH DISCOVERY CORPORATION Balance Sheets Assets June 30, December 31, (unaudited) Current Assets Cash $ $ Accounts Receivable - Prepaid Expenses and Other Assets Total Current Assets $ $ Equipment, Less Accumulated Depreciation of $32,018 and $27,397 Other Assets Deferred Charges Patents, Less Accumulated Amortization of $1,862,492 and $1,731,132 Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable – Trade (Note H) $ $ Accrued Liabilities Dividends Payable – Special Deferred Revenue Total Current Liabilities $ $ Long Term Liabilities Deferred Revenue Dividends Payable Total Liabilities $ $ Stockholders' Equity Series B Preferred Stock, Convertible 20,625,000 Shares Authorized, 17,527,675 Issued and Outstanding $ $ Common Stock, No Par Value, 300,000,000 Shares Authorized 230,725,747 Shares Issued and Outstanding June 30, 2011 229,475,747 Shares Issued and Outstanding December 31, 2010 Accumulated Deficit ) ) Total Stockholders' Equity $ $ Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements. 1 HEALTH DISCOVERY CORPORATION Statements of Operations (unaudited) For the Three and Six Months Ended June 30, 2011 and 2010 Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, Revenues: Licensing & Development $ Operating Expenses: Amortization Professional and Consulting Fees Legal Fees Research & Development Fees Compensation Other General and Administrative Total Operating Expenses Loss From Operations ) Other Income (Expense) Interest Income Gain on Payables Restructuring (Note H) - - Settlement Charges - ) - ) Interest Expense - - - ) Total Other Income (Expense) ) ) Net Loss $ ) $ ) $ ) $ ) Preferred stock dividends Loss attributable to common shareholders $ ) $ ) $ ) $ ) Weighted Average Outstanding Shares Loss Per Share (basic and diluted) $ ) $ ) $ ) $ ) See accompanying notes to financial statements 2 HEALTH DISCOVERY CORPORATION Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2011 and 2010 Six Months Six Months Ended Ended June 30, 2011 June 30, 2010 Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used for Operating Activities: Stock-based Compensation - Services Exchanged for Warrants and Options Gain on Payables Restructuring (NoteH) ) - (Increase) Decrease in Deferred Charges ) Depreciation and Amortization (Increase) Decrease in Accounts Receivable ) (Increase) Decrease in Recoverable Development Costs ) Decrease in Interest Receivable - 34 Increase (Decrease) in Deferred Revenue ) Increasein Prepaid Expenses and Other Assets ) ) Increase (Decrease) in Accounts Payable – Trade ) Increase (Decrease) in Accrued Liabilities ) Net Cash Used for Operating Activities ) ) Cash Flows From Investing Activities: Purchase of Certificates of Deposit - ) Purchase of Equipment ) ) Net Cash Used for Investing Activities ) ) Cash Flows From Financing Activities: Proceeds from the Exercise of Warrants - Dividends Paid ) ) Net Cash Provided by Financing Activities ) Net Increase (Decrease) in Cash ) Cash, at Beginning of Period Cash, at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash Paid for Interest $ - $ See accompanying notes to financial statements. 3 HEALTH DISCOVERY CORPORATION Notes to Financial Statements Note A - BASIS OF PRESENTATION Health Discovery Corporation (the “Company”) is a biotechnology-oriented company that has acquired patents and has patent pending applications for certain machine learning tools, primarily pattern recognition techniques using advanced mathematical algorithms to analyze large amounts of data thereby uncovering patterns that might otherwise be undetectable.Such machine learning tools are currently in use for diagnostics and drug discovery, but are also marketed for other applications.The Company licenses the use of its patented protected technology and may provide services to develop specific learning tools under development agreements or sell to third parties. The accounting principles followed by the Company and the methods of applying these principles conform with accounting principles generally accepted in the United States of America (GAAP).In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ significantly from those estimates. The interim financial statements included in this report are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the interim periods presented.All such adjustments are of a normal recurring nature.The results of operations for the three and six month periods ended June 30,2011 are not necessarily indicative of the results of a full year’s operations and should be read in conjunction with the financial statements and footnotes included in the Company’s annual report on Form 10-K for the year ended December 31, 2010. Recent Accounting Pronouncements In February 2010, the SEC issued a policy statement and staff work plan regarding the potential use by United States issuers of financial statements prepared in accordance with International Financial Reporting Standards ("IFRS"). IFRS is a comprehensive series of accounting standards published by the International Accounting Standards Board. Under the proposed timeline set forth by the SEC, we could be required in the future to prepare financial statements in accordance with IFRS, and the SEC is expected to make a determination in 2011 regarding the mandatory adoption of IFRS. Management is currently assessing the impact that this potential change would have on our consolidated financial statements, and will continue to monitor the development of the potential implementation of IFRS. Note B – REVENUE RECOGNITION Revenue is generated through the sale or license of patented technology and processes and from services provided through development agreements.These arrangements are generally governed by contracts that dictate responsibilities and payment terms.The Company recognizes revenues as they are earned over the duration of a license agreement or upon the sale of any owned patent once all contractual obligations have been fulfilled.If a license agreement has an undetermined or unlimited life, the revenue is recognized over the remaining expected life of the patents. Revenue is recognized under development agreements in the period the services are performed. The Company treats the incremental direct cost of revenue arrangements, which consists principally of employee bonuses, as deferred charges and these incremental direct costs are amortized to expense using the straight-line method over the same term as the related deferred revenue recognition. Deferred revenue represents the unearned portion of payments received in advance for licensing and development agreements.The Company had total unearned revenue of $888,881 as of June 30, 2011.Unearned revenue of $114,035 is recorded as current and $774,846 is classified as long-term. 4 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note C - NET LOSS PER SHARE Basic Earnings Per Share (“EPS”) includes no dilution and is computed by dividing income or loss available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution of securities that could share in the earnings or losses of the entity.Due to the net loss in all periods presented the calculation of diluted per share amounts would create an anti-dilutive result and therefore is not presented. Note D - STOCK-BASED COMPENSATION AND OTHER EQUITY BASED PAYMENTS Stock-based expense included in our net loss for the three months and six months ended June30, 2011consisted of $45,896 and $74,777 respectively for stock options granted to directors.Stock-based expense included in our net loss for the three months and six months ended June 30, 2010 was $56,274 and $111,074 respectively. As of June 30, 2011, there was approximately $480,749 of unrecognized cost related to stock option and warrant grants.The cost is to be recognized over the remaining vesting periods that average approximately 3 years. On April 7, 2011, the Board of Directors of the Company appointed Maher Albitar, M.D., the Company’s Chief Medical Officer, to the Board of Directors. In connection with such appointment, the Company granted Dr. Albitar an option to purchase 1,500,000 shares of common stock. The options vest 250,000 shares every six months and have an exercise price of $0.12. The options expire on April 7, 2016.The fair value of each option granted is $0.087 and was estimated on the date of grant using the Black-Scholes pricing model with the following assumptions: dividend yield at 0%, risk-free interest rate of 2.31%, an expected life of 5 years, and volatility of 94%.The aggregate computed value of these options is $130,280, and this amount will be charged as an expense over the three year vesting period. Effective April 7, 2011, Dr. Albitar and the Company agreed to terminate Dr. Albitar’s consultancy agreement with the Company pursuant to which Dr. Albitar was receiving a monthly fee of $10,000, and Dr. Albitar will no longer serve as Chief Medical Officer.In addition, the parties agreed to cancel an option to purchase 1,000,000 shares of common stock granted to Dr. Albitar in August 2010 in connection with his appointment as Chief Medical Officer. In connection with his appointment to the Board of Directors in October 2010, on April 7, 2011, the Company granted to Mr. Curtis G. Anderson an option to purchase 1,500,000 shares of the Company’s common stock. The options vest 250,000 shares every six months, have an exercise price of $0.12, and expire on April 7, 2016.The fair value of each option granted is $0.087 and was estimated on the date of grant using the Black-Scholes pricing model with the following assumptions: dividend yield at 0%, risk-free interest rate of 2.31%, an expected life of 5 years, and volatility of 94%.The aggregate computed value of these options is $130,280, and this amount will be charged as an expense over the three year vesting period. On April 7, 2011, the Company granted to Dr. Joseph McKenzie an option to purchase 1,000,000 shares of the Company’s common stock. The options vest 250,000 shares every six months, have an exercise price of $0.12, and expire on April 7, 2016.The fair value of each option granted is $0.087 and was estimated on the date of grant using the Black-Scholes pricing model with the following assumptions: dividend yield at 0%, risk-free interest rate of 2.31%, an expected life of 5 years, and volatility of94%.The aggregate computed value of these options is $86,853, and this amount will be charged as an expense over the three year vesting period. 5 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note D - STOCK-BASED COMPENSATION AND OTHER EQUITY BASED PAYMENTS, continued The following schedule summarizes combined stock option and warrant information for the six months ended June 30, 2011 and the twelve months ended December 31, 2010: Option and Warrant Shares Weighted
